DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Specification
 The use of trademarks including but not limited to INTEROMONE® (paragraph [0013-0014]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
This is not an objection but a notice for the Applicant to confirm that all trademarks used in the specification are capitalized wherever they appear and be accompanied by the generic terminology.

Claim Objections
Claim 2 in the claim set filed 27 January 2021 is objected to because the structure that was present in claim 2 of the claim set filed 01 February 2019 is missing and some additional text 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 27 January 2021 is acknowledged.  Applicant further elected isopropanol as the carrier solvent/alcohol.  The examiner withdraws the required species election of a specific composition formulation.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2021.
Claims 1-8 are examined herein to the extent that the carrier solvent/alcohol is isopropranol, e.g., applicant's elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/01/2019 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite in the recitation “from between about” in the claim.  The phrase “from between” typically indicates a minimum point and maximum point; however, the phrase “from between” is controverted by the term “about” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what minimum and maximum values are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “from between about” is therefore considered indefinite for similar reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

    PNG
    media_image1.png
    120
    183
    media_image1.png
    Greyscale
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “Quinoline comprises: 
” (e.g. structure of quinoline), 
which does not further limit claim 1 (e.g. same as saying quinoline comprises quinoline).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-5, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. Claim 1 recites a “composition comprising a combination of Quinoline and at least one delivery compound” and claims 2, 4-5 and 7 are dependent on claim 1.  The broadest reasonable interpretation of claim 1 and dependent claims 2, 4-5 and 7 is a composition comprising Quinoline and water).  As evidenced by Eisner (“DEFENSIVE PRODUCTION OF QUINOLINE BY A PHASMID INSECT (OREOPHOETES PERUANA)”, The Journal of Experimental Biology 200, 2493–2500, 1997), quinoline is a natural product that can be obtained from coal tar, plant sources and Peruvian stick insect (Oreophoetes peruana) (page 2498, second column, third paragraph). This judicial exception is not integrated into a practical application because Quinoline and water is a nature-based product and they lack markedly different characteristics from their naturally occurring counterparts because there are no changes in structure, function, or other characteristics. The use of a carrier for extracted compounds (e.g. Quinoline) was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, so the mixing of Quinoline and carrier, when recited at this high level of generality, does not meaningfully limit the claim. Thus, the claim as a whole does not amount to significantly more than each “product of nature” by itself.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because combining Quinoline and a carrier does not amount to significantly more than the exceptions, because their combination is well-understood, routine and conventional in the field.
This conclusion finds support in Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S. Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way.”  Further explanation of the markedly different characteristic analysis for nature-based products may be found in the July 2015 Update on Subject Matter Eligibility and in the May 2016 Subject Mater Eligibility Update.
	The 2014-2016 announcements are available at:
http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp
	The announcement website also includes links to claim examples that relate to nature-based products to illustrate the markedly different characteristics analysis for determining when a nature-based product is directed to a judicial exception.
	Claim 8 which is dependent on claim 2, recites “Quinoline is present in an amount from between about 0.0001% to about 1% (w/w) of the composition”.  There is no indication that including Quinoline in the recited amount changes the structure, function, or other properties of the Quinoline or delivery compound (e.g. water) in a marked way.  Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart, because mixtures of an extracted compound (e.g. Quinoline) and water are well-understood, routine and conventional in the field. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are  rejected under 35 U.S.C. 103 as being unpatentable over MESSINA (US 2013/0156839 A1) in view of EISNER (“DEFENSIVE PRODUCTION OF QUINOLINE BY A PHASMID INSECT (OREOPHOETES PERUANA)”, The Journal of Experimental Biology 200, 2493–2500, 1997) and DE WOLFF (US 2008/0193387 A1).
Messina is primarily directed towards composition and method for the control and management of wildlife populations and pests including insects (abstract).
Regarding claims 1-2 and 4-6, Messina discloses including an insect repellent (paragraph [0002]).  Messina discloses that the repellent composition is diluted with water (e.g. delivery compound) and includes one or more carriers (paragraph [0011]).  Messina disclose that the composition comprises geraniol and that geraniol is used in insect repellants to repel including cockroaches and fire ants (paragraph [0040]).  Messina discloses a binary repellent composition, which comprises geraniol oil and one other ingredient (paragraph [0069]).  Messina discloses that carriers include conventional carriers including alcohols (paragraph [0082]).
Regarding claims 3 and 7, Messina discloses that the carrier includes aerosol propellants (paragraph [0082]).
Regarding claim 7, Messina discloses that the composition is in the form of including a diffuser (paragraph [0031]).  Messina discloses that the composition is in the form of including an aerosol and spray (paragraph [0069]).  Messina discloses that the composition is in the form of including hydrogel microbeads each comprising a plurality of active material droplets entrained within a hydrophilic matrix that is cured chemically (e.g. slow release matrix) (paragraph [0157]).
Regarding claim 8, Messina discloses amount of geraniol oil as a repellent for insects in amounts of including 0.05% by weight to about 30% (paragraphs [0040-0042]).
Messina does not specifically teach that the composition comprises quinoline and that the alcohol is isopropanol.  The deficiencies are made up for by the teachings of Eisner and De Wolff.
Eisner is primarily directed towards secretion of Peruvian stick insect contains quinoline which was proved repellent or topically irritant in assays with ants, spiders, cockroaches and frogs (Summary).
Regarding claims 1-8, Eisner teaches that quinoline proved to be effective as a repellent in assays with ants, spiders, cockroaches and frogs (page 2497, paragraph bridging the first and second column; Figure 8).
De Wolff is primarily directed towards use of essential-oil compositions effective for including repelling pests including ants (abstract).
Regarding claims 1-6, De Wolff teaches a composition comprising essential oils that is for including repelling pests including ants (paragraphs [0011] and [0049]).  De Wolff teaches that the composition comprises a carrier (paragraph [0120]) and that the carrier includes alcohol, which further includes isopropanol (paragraph [0126]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition for repelling including ants and cockroaches that comprises repellents including geraniol oil and quinoline, a carrier including isopropanol, and water.  The person of ordinary skill in the art would have been motivated to make those modifications because quinoline is known to be repellent towards including ants and cockroaches, while the composition disclosed by Messina comprises geraniol as a repellent for including ants and cockroaches. As such, one of ordinary skill in the art would expect that the combination would also be effective for repelling including ants and cockroaches. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Exparte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Additionally, alcohol carriers known in the art for use as carriers for natural repellents includes isopropanol which would have been prima facie obvious for one of ordinary skill in the art to use as the alcohol carrier.  It would have been prima facie obvious to one of ordinary skill in the art to  try isopropanol as the alcohol carrier as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. See MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  The person of ordinary skill in the art would have reasonably would have expected success because Messina discloses including an insect repellent (paragraph [0002]).  Messina discloses that the repellent composition is diluted with water (e.g. delivery compound) and includes one or more carriers (paragraph [0011]).  Messina disclose that the composition comprises geraniol and that geraniol is used in insect repellants to repel including cockroaches and fire ants (paragraph [0040]).  Messina discloses a binary repellent composition which comprises geraniol oil and one other ingredient (paragraph [0069]).  Messina discloses that carriers include conventional carriers including alcohols (paragraph [0082]).  Eisner teaches that quinoline proved to be effective as a repellent in assays with ants, spiders, cockroaches and frogs (page 2497, paragraph bridging the first and second column; Figure 8).  De Wolff teaches a composition comprising essential oils that is for including repelling pests (paragraph [0011]).  De Wolff teaches that the composition comprises a carrier (paragraph [0120]) and that the carrier includes alcohol which further includes isopropanol (paragraph [0126]).


Regarding claim 8, Messina discloses amount of geraniol oil as a repellent for insects in amounts of including 0.05% by weight to about 30% (paragraphs [0040-0042]).  Eisner teaches that quinoline proved to be effective as a repellent in assays with ants, spiders, cockroaches and frogs (page 2497, paragraph bridging the first and second column; Figure 8).  It is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of quinoline to add as a repellent in order to provide repellency towards ants, spiders, cockroaches or frogs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 of U.S. Patent No. 9,480,689 (hereafter ‘689). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-2 and 4-6, claim 1 of ‘689 recites a composition comprising a combination of pheromonal agents including quinoline.  Claim 6 of ‘689 recites that the composition further comprises a carrier solvent and claim 7 of ‘689 recites that carrier solvent is selected from the group consisting of lipophilic organic diluents, alcohols, ethylene glycol, propylene glycol, dipropylene glycol, ether, chloroform, benzene, carbon disulfide, oils including non-volatile and volatile liquids and oils, water, and combinations thereof (e.g. at least one delivery compound and carrier solvent).  Claim 8 of ‘689 recites that alcohol is selected from the group consisting of ethanol, propanol, isopropanol, butanol, pentanol, hexanol, heptanol, octanol, phenyl ethyl alcohol, and combinations thereof. 
Regarding instant claims 3 and 7, claim 9 of ‘689 recites that the composition further comprises including a propellant.
Regarding instant claim 8, claim 5 of ‘689 recites that the quinoline is present in an amount of from between about 0.0001% to about 1% (w/w) of the composition.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634